Interim Decision #2724

MATTER OF SAN JUAN

In Visa Petition Proceedings
A-20814290
Decided by Board August 14, 1979
(1) Notwithstanding evidence that the petitioner did not meet the jurisdictional requirements for obtaining a divorce in Puerto Rico, the Service cannot deny validity to
her Pqerto Rican divorce decree if neither Puerto Rico nor the jurisidiction of her
subsequent marriage would permit an attack on that decree.
(2) Where neither Puerto Rico nor New York, the place of the petitioner's subsequent
marriage to the beneficiary, would permit a collateral attack on the petitioner's
bilateral divorce, the Service cannot refuse to recognize the Puerto Rican decree and
visa petition approval is reinstated. Matter of De Padova, 15 I&N Dec. 502 (BIA 1975)
followed.
ON BEHALF OF PETITIONER: Jeffrey Bryer, Esquire
152 West 42nd Street
New York, New York 10036
BY: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

The District Director has certified his decision to the Board for

review in accordance with 8 C.F.R. 3.1(c). The decision will be reversed,
and approval of the visa petition will be reinstated.
The petitioner married the beneficiary, a 32-year-old native and
citizen of Colombia, on February 22, 1975, in Newburgh, New York. On
March 20, 1975, the petitioner filed a visa petition on the beneficiary's
behalf, seeking to accord him immediate relative status under section
201(b) of the Immigration and Nationality Act, 8 U.S.C. 1151(b). On

September 17, 1975, the visa petition was approved, and forwarded to
the United States Consulate in Montreal, Canada. On January 20, 1977,
the Service sent the petitioner a Notice of Intent to Revoke Visa
Petition Approval, based upon a determination that the petitioner had
a prior, undissolved marriage which prevented recognition of her
subsequent marriage to the beneficiary. On August 30, 1978, visa
petition approval was revoked.
On September 12, 1978, the petitioner filed an appeal from the
revocation, claiming that the District Director was not permitted to
66

Interim Decision #2724
deny full faith and credit to her prior Puerto Rican divorce. On March
7, 1979, we remanded the record for further evidence regarding the
circumstances surrounding the petitioner's divorce. After correspondence with counsel for the petitioner, the District Director affirmed his
prior decision of revocation and certified the record to us for review.
It appears from the record that the petitioner obtained a divorce
from her first husband in Puerto Rico on February 1, 1973. The law
regulating divorce in Puerto Rico, P.R. Laws Ann., ch. 41 sec. 331,
provides, in pertinent part, that
,

No person can secure a divorce under this title who has not resided in Commonwealth
for one fall year immediately preceding the action, unless the act or acts on which the
suit is based have been committed, in Puerto Rico, or while one of the parties to the
marriage resided here. .

The petitioner concedes that she did not meet any of these jurisdictional requirements for obtaining a divorce in Puerto Rico. However, she
argues that the Service cannot deny validity to a divorce decree
rendered by a jurisdiction if neither the divorcing jurisdiction nor the
jurisdiction of the new marriage would permit anyone to do so. The
petitioner relies on our decision in Matter of De Padova,15 I&N Dec.
502 (BIA 1975), for this proposition.
In Matter of DePaclova, we considered the case of a petitioner who
obtained a divorce in Georgia, subsequently marrying the beneficiary
in Massachusetts. We found, based upon a review of the pertinent
Georgia and Massachusetts cases, that the petitioner's divorce was
immune to attack in both jurisdictions, and, accordingly, was entitled
to recognition by the Service. We relied, in part, on the decision of
Johnson v. Muelberger, 340 U.S. 581 (1951), in reaching that result. We
agree that our decision on Matter of De Padova governs the present
proceedings.
In Johnson v. Mv,elberger, supra, the Supreme Court was faced with
the issue of the right of a daughter to attack in New York the validity
of her decased father's Florida divorce. The Court reviewed their prior
decisions dealing with recognition of sister state divorces, stating that
. . . under our decisions, a state ... must give full faith and credit to an out-of-state
divorce by barring either party to that divorce who has been personally served or who
has entered a personal appearance from collaterally attacking the decree. Such an
attack is barred where the party attacking would not be permitted to make a collateral
attack in the courts of the granting state.

340 U.S. at 587. Compare Williams v. North Carolina, 325 U.S. 226
(judicial reexamination of findings of jurisdic(1945) ("Williams
tional fact permitted where sister state has entered a divorce decree In
ex parte proceedings). The Court then held that the daughter was
barred from attacking the Florida divorce decree because her father

in

67

Interim Decision #2724
was barred from contesting the decree's validity, stating:
When a divorce cannot be attacked for lack of jurisdiction by parties actually before
the court or strangers in the rendering state, it cannot be attacked by them anywhere
in the Union. The Full Faith and Credit Clause forbids.

340 U.S. at 589.
As recognized in Matter of De Padova, supra, the question in the
present case is

whether the courts of Puerto Rico would permit a

collateral attack on the divorce decree involved.' The decree states that
the petitioner appeared personally at the divorce hearing, her former
husband was summoned, and he accepted all the facts of the complaint.
Accordingly, this case does not involve the issue of whether Puerto
Rico would permit a collateral attack on an ex parte divorce, thereby
permitting such an attack in New York, the state in which the subsequent marriage of the petitioner was celebrated. Of. In re Estate of
Carter, 69 Misc. 2d 630, 331 N.Y.S. 2d 257 (Surr. Ct., N.Y. Co. 1972) (if
plaintiff in an ex parte sister state divorce was clearly not domiciled in
the divorcing state, the divorce will be considered void).
In People v. Superior Court, 99 P.R.R. 29 (1970), the Supreme Court
of Puerto Rico refused to allow the District Attorney to collaterally
attack a divorce decree entered by the Superior Court for lack of
jurisdiction. The District Attorney alleged that neither of the parties
to the divorce had the necessary residence or domicile in Puerto Rico,
and requested that the Supreme Court void the decree. In its decision,
the court noted that "[t]he jurisdiction and the venue of the court to
entertain an issue are the responsibility, in the last instance, of the
court itself." 99 P.R.R. at 36. Similarly, in Rodriguez v. Albizu, 76
P.R.R. 590 (1954), the court stated, in denying appellant the right to
collaterally attack a judgment awarding alimony to his former wife,
the general rule that:
... Even if [a] judgment is voidable, that is, so irregular or defective that it would he
set aside or annulled on a proper direct application for that purpose, it is well settled
as a general rule that it is not subject to colleteral impeachment as long as it stands
unreversed and in force.

at 595_
It appears, therefore, that Puerto Rico would not allow a third party
to attack a decree of divorce in which both parties to the marriage
appeared. Accordingly, New York would give full faith and credit to
the decree, thereby precluding a collateral attack in that state.
Weisner v. Weisner, 17 N.Y. 2d 799, 271 N.Y.S. 2d 252 (1966); see also
76 P_R_R

As pointed out by counsel for the petitioner, judgments of the courts of Puerto Rico
are entitled to full faith and credit in all the states of the Union. Americana of Puerto
Rico, Inc. v. Kaplus, 368 F.2d 431 (3 Cir. 1966), cert. denied, 386 U.S. 943 (1967); Torres v.
Gardner, 270 F.Supp. 1 (D. P.R. 1967).

68

Interim Decision #2724
49 A.D. 2d 911, 374 N.Y.S. 2d 29 (2d Dept.
1975) (allegation of false testimony not the type of extrinsic fraud that
will allow one state to deny a sister state's judgment full faith and
credit). Since the Puerto Rican decree is immune to attack by the
parties or strangers in Puerto Rico and New York, we find that the
Service was in error in denying recognition to the divorce in these
proceedings. Accordingly, the District Director's decision will be
reversed and approval of the visa petition will be reinstated.
ORDERS The decision of the District Director is reversed, and
approval of the visa petition is reinstated.
McLoughlin v. McLoughlin,

69

